Citation Nr: 0903233	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-38 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Service connection for skin cancer.    

2.	Service connection for hearing loss.  

3.	Service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The veteran had active service from June 1967 to January 
1969.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam. 

2.	The record does not indicate that the veteran engaged in 
combat with the enemy in Vietnam.  

3.	The veteran maintains that his presumed exposure to Agent 
Orange during his service in Vietnam caused him to incur skin 
cancer.     

4.	The earliest evidence of record of skin cancer is dated in 
2004.  

5.	The veteran's skin cancer is not related to service.  

6.	The veteran's hearing loss is not related to service.  

7.	The veteran's tinnitus is not related to service.  


CONCLUSIONS OF LAW

1.	The veteran's skin cancer was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.	The veteran's hearing loss was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  

3.	The veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims on appeal have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the veteran in November 
2004 and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the veteran of the 
evidence needed to substantiate his claims, and of the 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the veteran prior to the April 2005 rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of VA benefits until March 
2006, after the initial adjudication of his claims.  See 
Dingess/Hartman and Mayfield, both supra.          

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The veteran's claims will be denied so no 
disability rating or effective date will be assigned in this 
matter.  Moreover, following full notice, VA readjudicated 
the veteran's claims in the March 2007 Supplemental Statement 
of the Case (SSOC) of record.  See Mayfield, 444 F.3d 1328.  
As such, the untimely notice has been nonprejudicial error in 
this matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examination for his 
claims to service connection for hearing disorders.  

The Board notes however that the RO did not provide the 
veteran with compensation examination and opinion for his 
service connection claim for a skin disorder.  See 38 
U.S.C.A. § 5103A.  Nevertheless, the Board finds this 
acceptable under the VCAA given the current state of the 
record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating the service connection claim for a skin 
disorder.  Though the evidence indicates that the veteran has 
a skin cancer disorder, the record also indicates that this 
disorder did not manifest until many years following service.  
And there is no medical evidence of record indicating this 
disorder is associated with service.  The evidentiary 
foundation for a medical nexus opinion is therefore lacking 
for this claim.  As such, no reasonable possibility exists 
that medical examination and opinion would aid the veteran in 
substantiating this claim.  See 38 U.S.C. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4)(i), Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claim to Service Connection for a Skin 
Disorder

The veteran maintains that he incurred basal cell carcinoma 
as a result of exposure to Agent Orange during service in the 
Republic of Vietnam.  In the April 2005 rating decision on 
appeal, the RO denied the veteran's claim.  For the reasons 
set forth below, the Board agrees with that decision.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).  Moreover, 38 C.F.R. 
§ 3.309(e) also provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this matter, the record does not preponderate against the 
veteran's claim that he currently has skin cancer.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  Private and VA medical records reflect the 
diagnosis of basal cell carcinoma, and show that, in October 
2004 and May 2005, lesions on the veteran's head and neck 
were surgically excised.     

Nevertheless, the Board finds presumptive service connection 
for skin cancer based on exposure to Agent Orange unwarranted 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  
Although the record demonstrates that the veteran served in 
the Republic of Vietnam in the late 1960s, the skin cancer he 
has - basal cell carcinoma - is not listed as a presumed 
disorder under 38 C.F.R. § 3.309(e).  As such, the Board 
finds that the veteran is not entitled to a presumption of 
service connection based on exposure to herbicides during 
service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection for exposure to 
herbicides, his claim of service connection must still be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Again, the Board has found that the record does not 
preponderate against the veteran's claim that he has skin 
cancer.  See Alemany, supra.  But, the evidence is equally 
clear that he did not manifest this disorder while in service 
or soon after service.  38 C.F.R. § 3.303(b); Pond, 12 Vet. 
App. at 346.  Though, in a May 2005 lay statement of record, 
the veteran's spouse indicated that the veteran had a skin 
lesion on his neck approximately 18 years following service 
in 1987, the medical evidence of record indicates that the 
veteran did not manifest a skin disorder until April 2000, 
over 30 years after discharge from active service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  Private 
medical records dated in April 2000 do not refer to skin 
cancer, but do indicate that the veteran had a subcutaneous 
mass removed.  Indeed, private medical treatment records 
dated between April 1992 and April 2000 do not refer to a 
skin disorder at all.  The Board notes moreover that the 
veteran did not claim service connection for skin cancer 
until November 2004, which is over 34 years following 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  

With regard to the third element of Pond, the Board notes 
that no medical nexus evidence of record attributes the 
veteran's skin cancer to his service.  See Pond, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, the Board finds 
service connection unwarranted for a skin disorder on either 
a direct or a presumptive basis.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.    

III.  The Merits of the Claims to Service Connection for 
Hearing Disorders

The veteran claims that active service caused him to incur 
current hearing loss and tinnitus.  He maintains that these 
disorders relate to his service around helicopters during 
active duty.  In the April 2005 rating decision on appeal, 
the RO denied the veteran's claims.  For the reasons set 
forth below, the Board agrees with that decision.  

In assessing VA service connection claims for hearing loss, 
the Board must first determine whether the veteran has a 
hearing disability under VA regulations.  Hearing 
disabilities are determined for VA purposes using criteria 
provided under 38 C.F.R. § 3.385 (2008).  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures has been found:  where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the record does not 
preponderate against the veteran's claims to having current 
hearing loss and tinnitus.  A private March 2004 audiology 
examination report, and an April 2005 VA audiology 
examination report,  indicate in each ear, auditory 
thresholds higher than 40 decibels at 4000 Hertz.  38 C.F.R. 
§ 3.385.  And the VA examination report reflects a diagnosis 
of tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
As no medical evidence of record challenges these findings, 
the Board finds that the evidence does not preponderate 
against the veteran's claims to having hearing loss and 
tinnitus.  Pond, 12 Vet. App. at 346.    

But the Board nevertheless finds the preponderance of the 
evidence against the veteran's claims to service connection.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  The evidence does not show that the veteran 
incurred hearing disorders in service, incurred a hearing 
loss disorder within the first year of discharge from 
service, or manifested a continuity of symptomatology 
indicative of hearing loss or tinnitus in the first several 
years following discharge from service in January 1969.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
Service medical records show no complaints, treatment, or 
diagnoses for hearing loss or tinnitus.  Though, in her lay 
statement, the veteran's spouse attests that the veteran was 
"hard of hearing" in 1987, the earliest medical evidence of 
a hearing disorder is found in the March 2004 private 
audiology report, which is dated over 34 years following 
service.  See Maxson, supra.  And the veteran did not file a 
claim for service connection for a hearing disorder until 
November 2004, also over 34 years following service.  See 
Shaw, supra.          

Based on December 2008 assertions by the veteran's 
representative, the Board has assessed whether the combat 
presumption to service connection under 38 U.S.C.A. § 1154 
would apply in this matter.  38 U.S.C.A. § 1154(b) 
specifically provides that in the case of veterans of combat, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  

In December 2008, the veteran's representative argued that 
this presumption should apply in this matter as the veteran 
worked in combat situations.  The Board also notes December 
2005 private medical records which indicate that the veteran 
claimed he was "shot at daily" while in Vietnam.  If VA 
determines that the veteran's service comprised combat with 
the enemy, and that his hearing disorders plausibly relate to 
such experience, then the veteran's lay testimony or 
statements regarding his claimed injuries are accepted as 
conclusive evidence of their occurrence, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d).  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  The fact that the veteran may have served 
in a "combat area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the veteran's service personnel records 
that he participated in a particular operation or campaign 
would not, in itself, establish that he engaged in combat 
with the enemy because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id. Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
If VA determines that the veteran did not engage in combat 
with the enemy, the favorable presumption under 38 U.S.C.A. § 
1154(b) will not apply.    

In this case, the Board finds that the evidence preponderates 
against the assertion that the veteran engaged in combat with 
the enemy.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The veteran's MOS does not indicate combat service.  His DD 
Form 214 notes the veteran's MOS as helicopter repairman.  
The DD Form 214 does not indicate that he was assigned or 
participated in combat duties.  None of the veteran's awarded 
medals or decorations shows combat service.  The veteran's DD 
Form 214 shows that the veteran was awarded the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Army Commendation Medal.  These 
medals do not indicate combat service.  The veteran's DD Form 
214 shows that the veteran did not receive a Combat 
Infantryman Medal, a Purple Heart Medal, or any other 
decoration that would indicate combat service.  The record 
contains no independent testimonial evidence - such as buddy 
statements - supporting the claim to combat.  The veteran's 
discharge report of medical examination, which is of record, 
indicates no ear-related disorder that may have been caused 
by combat.  And, again, the earliest medical evidence of 
record of a post-service hearing disorder is found in 2004, 
over 34 years following the veteran's discharge from service 
in 1969.  See Maxson, supra.  

As such, the Board finds the combat presumption provision 
under 38 U.S.C.A. § 1154 inapplicable here.  

Lastly, the Board finds the third element of Pond 
unestablished here as well.  No medical nexus evidence 
connects the veteran's current hearing disorders with 
service.  Rather, the April 2005 VA examiner found otherwise 
- he specifically found the veteran's hearing disorders 
unrelated to service.  See Pond, supra.  

The Board recognizes that a disorder which first manifests 
following service can be service connected provided medical 
evidence is of record which supports such a conclusion.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.")   

But in this matter, the objective evidence of record supports 
the VA examiner's opinion that the veteran's disorders do not 
relate to service.  The veteran denied a hearing disorder 
when leaving service in 1969.  Medical personnel did not 
diagnose the veteran with hearing loss or tinnitus until 34 
years later.  The veteran did not claim that his hearing 
disorders related to service until 34 years later.  And, as 
the April 2005 VA examination report notes, the veteran's 
post-service occupation in the rail road industry exposed him 
to acoustic trauma during the 34-year interim between service 
and his service connection claims.  Based on the totality of 
this evidence, the Board finds the preponderance of the 
evidence against the assertion that the veteran's current 
hearing disorders are causally related to service.  See 
Alemany, supra.  The benefit-of-the-doubt rule does not apply 
therefore and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements, and the statements of record from his friend and 
spouse.  While their statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for skin cancer is denied.    

2.	Service connection for hearing loss is denied.    

3.	Service connection for tinnitus is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


